In an action to recover damages for personal injury, loss of services and medical expenses resulting from the alleged negligence of the defendant corporation’s employee in the operation of its motor vehicle, the defendant appeals from a judgment of the Supreme Court, Nassau County, entered May 27, 1963 after trial, upon a jury’s verdict in favor of plaintiff Mildred Donnelly for $13,000 and in favor of plaintiff Joseph Donnelly for $3,000. Judgment, insofar as it is in favor of plaintiff Joseph Donnelly, affirmed, without costs. Judgment, insofar as it is in favor of plaintiff Mildred Donnelly, reversed on the facts; and, as to her, the action is severed and a new trial granted, with costs to abide the event, unless, within 20 days after entry of the order hereon, said plaintiff shall serve and file a written stipulation *657consenting to reduce to $8,500 the amount of the verdict in her favor and consenting to the entry of judgment accordingly, in which event the judgment, insofar as it is in favor of said plaintiff and as thus reduced, is affirmed, without costs. In our opinion, under all the circumstances, the verdict in favor of the plaintiff Mildred Donnelly was excessive to the extent indicated. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.